Third District Court of Appeal
                                State of Florida

                           Opinion filed May 18, 2022.
        Not final until disposition of timely filed motion for rehearing.
                              ________________

                              No. 3D21-1066
                        Lower Tribunal No. 20-10712
                           ________________

                               Lerna Molina,
                                   Appellant,

                                      vs.

                             Macy's Inc., etc.,
                                   Appellee.


       An Appeal from the Circuit Court for Miami-Dade County, David C.
Miller, Judge.

      Reyes Law Group, P.L., and Adrian Reyes, for appellant.

      No appearance for appellee.1


Before EMAS, LINDSEY and GORDO, JJ.

      PER CURIAM.

      Affirmed.


1Appellee was precluded from filing an answer brief after failing to heed this
Court’s order directing them to file same within a specified period of time.